Citation Nr: 1744605	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-13 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and other stressor disorder.

2. Entitlement to service connection for a left knee disability, to include as secondary to a low back disability.

3. Entitlement to an initial disability rating in excess of 0 percent prior to January 12, 1998, in excess of 10 percent from January 12, 1998 to June 9, 2009, and in excess of 20 percent from June 10, 2009, for a low back disability.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to June 1988.

These matters come before the Board of Veterans' Appeals (Board) from October 2009 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at a video conference Board hearing in June 2014.  The transcript is of record.

The Board most recently remanded these matters in April 2016 for further development.  They have returned for adjudication.

Subsequent to the Veteran's most recent supplemental statement of the case, VA associated the Veteran's vocational rehabilitation and education folder with the disability claims folder.  The additional evidence is not pertinent to the Veteran's knee claim.  Accordingly, the Veteran's knee claim need not be remanded.

The issues of entitlement to service connection for an acquired psychiatric disorder, increased initial back disability rating, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's current left knee disability was not incurred in or caused by a disease or injury in service; it did not manifest as arthritis to a compensable degree within one year from service; its arthritic symptoms were not continuous since service; and it was not caused or aggravated by the Veteran's service-connected low back disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability, to include as secondary to a low back disability, have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
 
An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, arthritis is a qualifying chronic disease.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service treatment records from February 1988 indicated that the Veteran twisted his left knee.  The examination revealed an unremarkable knee.  The Veteran's separation examination in May 1988 revealed no knee defects, and the Veteran selected "no" for a history of a "trick or locked knee." 

At a July 1989 VA examination, the Veteran mentioned having pain in his left leg, but did not mention the knee specifically.  It was reported that the Veteran walked with a normal gait.

Medical records from February 1993 indicated that the Veteran complained of back pain going into his left leg.  

Medical records from July 1997 and January 1998 noted that the Veteran's back pain radiated to his left leg, but there was no note of an independent knee problem.

Medical records from March 2000 indicated that the Veteran was struck by a vehicle in February 2000 and had lower back pain and knee pain from the accident.  A March 2000 physical therapy note noted that his left knee pain was due to being hit by a truck.

In July 2005 the Veteran reported to the urgent care complaining of bilateral knee pain, left wrist pain and back pain of an unknown origin.  

In April 2011 the Veteran reported to urgent care complaining of lower back pain.  The Veteran denied radiation to the legs at that time.

At a patient visit in July 2012, the Veteran reported that his left leg gave out and he fell on his left knee.  Since that time his knee has been painful and swollen.

The Veteran was afforded a VA examination for his knee in September 2013.  The examiner diagnosed a mild ligament strain with instability.  That examiner submitted an addendum opinion in October 2013 wherein he stated that the knee condition was less likely than not incurred in or caused by service.  The examiner explained that the Veteran's records did not document a chronic on-going treatment or condition for the left knee.  The only incident in service was a February 1988 twist, and it was less likely than not that his current condition related to that incident.

The Veteran was afforded another examination in January 2015.  He was diagnosed with degenerative joint disease of the left knee.  The examiner opined that the knee condition was not due to service because the injury in service was acute with no chronicity or continuity of care.  The examiner provided a supplemental opinion in June 2016.  The examiner stated that it was less likely than not that the Veteran's knee disability was caused by his service connected back disability.  He added that there was no aggravation whatsoever between the left knee and back disabilities.  The examiner explained that arthritis in one joint did not cause or affect arthritis in another joint.  

The Veteran's doctor wrote in June 2017 that the Veteran had been suffering from chronic knee pain.  He did not opine on etiology.

The Veteran has been diagnosed with degenerative joint disease of the left knee.  This satisfies Shedden element (1).

The Veteran's service treatment records included a report of the Veteran twisting his left knee.  This could satisfy Shedden element (2).

Shedden element (3), however, is not satisfied.  The Veteran's twisted knee was transitory and neither the Veteran nor the examiner noted knee problems upon discharge from service a few months after twisting.  This weighs against service connection.

In addition, the Veteran's complaints of left leg pain until 2000 were described as a radicular pain from the back.  The Veteran's back has already been service connected and the Veteran has been rated for radiculopathy of the left leg separately.  That rating is not on appeal.  The Veteran did not complain about separate knee pain during this time period.  This weighs against service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint"); see also AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute).

The Veteran was struck by a vehicle in February or March 2000.  He began to complain of knee pain thereafter and the physical therapy records offered the accident as the cause of his knee pain.  This indicates a potential intervening cause and weighs against service connection.  

The Veteran's complaints of knee pain continued intermittently after 2000; however, for every medical complaint of knee pain there were several medical records that made no mention of knee pain.  These gaps tend to support a non-chronic condition during this time period as the Veteran did not consistently have or report pain.  This further weighs against a nexus to service.

The September 2013 VA examiner diagnosed a ligament strain and instability but not arthritis or degenerative joint disease.  The January 2015 VA examiner diagnosed degenerative joint disease, but not a strain.  This indicates a shifting underlying disease, but does not, in and of itself, weigh for or against nexus.

Both the 2013 VA and 2015 VA examiners opined that the Veteran's knee condition was less likely than not related to service or the Veteran's in-service knee injury.  This weighs against nexus.

Considering the above evidence as a whole, the weight of the evidence is against nexus and direct service connection.  The combined VA examinations and delay in complaint strongly weighs against service connection and there is no evidence that weighs strongly in favor of nexus.  

The weight of the evidence is also against a finding that the Veteran's arthritis of the knee manifested to a 10 percent level within one year of service.  Indeed, the above evidence indicated that the Veteran did not have a diagnosis of arthritis until decades later.  Likewise, the Veteran's knee symptoms have not been continuous since within one year from service.  The Veteran initially complained of radicular pain and did not have non-radicular symptoms for several years after service and only even then only reported intermittent pain.  Presumptive service connection and service connection under continuity of symptomatology must also be denied.  

With respect to secondary service connection, the Veteran testified in June 2014 that he believed his knee was related to his back because he would have pain shooting from his back to his knee.  As discussed above, the radicular left leg pain that the Veteran suffers due to his back has been separately accounted for and rated.  The Veteran did not file a substantive appeal for that rating and it is not on appeal.  

The 2015 VA examiner also supplemented his opinion in 2016, opining that that the Veteran's left knee was not caused by or aggravated by his lower back condition.  The examiner explained that arthritis in one joint would not affect arthritis in another joint.  Because the Veteran's knee and back condition were both arthritis, the examiner did not believe it was at least as likely as not that the knee was caused or aggravated by the back.

As the Veteran's testimony described primarily radicular pain, which is not on appeal, and as the examiner has opined that the remaining knee condition (arthritis) was not caused or aggravated by the Veteran's service-connected back disability, the weight of the evidence is against secondary service connection.

The Veteran's assertion that his left knee disorder is related to his active service and/or low back disability has been considered. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issue in this case, the question of whether the Veteran's left knee arthritis is related to his military experiences or caused or aggravated by his back disability falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).  Orthopedic disabilities such as arthritis are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

A Veteran is normally considered to be competent to report symptoms such as pain and limited motion.  However, there is no indication that the Veteran is competent to link any current diagnosis of arthritis to his service or service connected disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the area of orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  Moreover, as indicated, the above medical opinions outweigh the Veteran's lay assertions.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for left knee disability must therefore be denied.


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to the service-connected low back disability, is denied.


	(REMAND ON NEXT PAGE)



REMAND

The Board previously remanded the claim with the instruction that "the examiner must specifically address the Veteran's complaint of getting depressed with stress on his May 1988 separation Report of Medical History."  The Veteran was afforded a new examination, but the examiner failed to comply with the remand instruction.  Accordingly the claim must be remanded again for compliance with the previous directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the VA examiner opined that the Veteran's mental health conditions were not caused or aggravated by his physical pain, but the examiner did not provide a rationale for this opinion.  A rationale is necessary to consider the claim.

Subsequent to the most recent supplemental statement of the case, VA associated the Veteran's Vocational Rehabilitation Folder with the claims folder.  These documents are relevant to the Veteran's claim for an increased rating for lower back disability and TDIU, and the Veteran has not waived RO consideration.  The Veteran is entitled to have RO consideration of these files in the first instance.  38 C.F.R. § 20.1304(c) (2016).  Remand is therefore warranted.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the July 2016 psychiatric examiner or another appropriate medical professional.  The examiner must review the pertinent documents in the Veteran's claims file in conjunction with the examination.  The Veteran may be recalled for further examination if deemed necessary.

The examiner should then opine on whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's currently diagnosed psychiatric disorders had their onset in service or are otherwise etiologically related to his service; or were caused or aggravated by a service-connected disability, to include pain from his service-connected orthopedic disabilities.  

The examiner must specifically address the Veteran's May 1988 separation report of a history of "depression or excess worry."

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2. After completion of the above, ensure that the examiner has complied with the above order, and in particular that the examiner discussed the May 1988 separation report and provided a rationale for all opinions.  If the examiner failed to provide either, obtain a supplemental opinion.

3. After completion of the above, readjudicate the Veteran's claims.  Consider all of the evidence, including the vocational rehabilitation file.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


